 


114 HR 4895 IH: Detaining Terrorists to Protect Americans Act of 2016
U.S. House of Representatives
2016-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 4895 
IN THE HOUSE OF REPRESENTATIVES 
 
April 11, 2016 
Ms. Jenkins of Kansas introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To establish various prohibitions regarding the transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, and with respect to United States Naval Station, Guantanamo Bay, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Detaining Terrorists to Protect Americans Act of 2016. 2.Prohibition on use of funds for transfer or release of individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to the United StatesNo amounts authorized to be appropriated or otherwise made available may be used to transfer, release, or assist in the transfer or release to or within the United States, its territories, or possessions of Khalid Sheikh Mohammed or any other detainee who—
(1)is not a United States citizen or a member of the Armed Forces of the United States; and (2)is or was held on or after January 20, 2009, at United States Naval Station, Guantanamo Bay, Cuba, by the Department of Defense.
3.Prohibition on use of funds to construct or modify facilities in the United States to house detainees transferred from United States Naval Station, Guantanamo Bay, Cuba
(a)In generalNo amounts authorized to be appropriated or otherwise made available may be used to construct or modify any facility in the United States, its territories, or possessions to house any individual detained at Guantanamo for the purposes of detention or imprisonment in the custody or under the control of the Department of Defense unless expressly authorized by an Act of Congress enacted after the date of the enactment of this Act. (b)ExceptionThe prohibition in subsection (a) shall not apply to any modification of facilities at United States Naval Station, Guantanamo Bay, Cuba.
(c)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who— (1)is not a citizen of the United States or a member of the Armed Forces of the United States; and
(2)is— (A)in the custody or under the control of the Department of Defense; or
(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 4.Suspension of use of funds to transfer or release individuals detained at United States Naval Station, Guantanamo Bay, Cuba, to foreign countries or entities (a)In generalNotwithstanding section 1034 of the National Defense Authorization Act for Fiscal Year 2016 (Public Law 114–92; 129 Stat. 969; 10 U.S.C. 801 note), no amounts authorized to be appropriated or otherwise made available may be used, during the period beginning on the date of the enactment of this Act and ending on September 30, 2017, to transfer, release, or assist in the transfer or release of an individual detained at Guantanamo to any foreign country or foreign entity unless expressly authorized by an Act of Congress enacted after the date of the enactment of this Act.
(b)Individual detained at Guantanamo definedIn this section, the term individual detained at Guantanamo means any individual located at United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009, who— (1)is not a citizen of the United States or a member of the Armed Forces of the United States; and
(2)is— (A)in the custody or under the control of the Department of Defense; or
(B)otherwise under detention at United States Naval Station, Guantanamo Bay, Cuba. 5.Prohibition on use of funds for realignment of forces at or closure of United States Naval Station, Guantanamo Bay, CubaNo amounts authorized to be appropriated or otherwise made available may be used—
(1)to close or abandon United States Naval Station, Guantanamo Bay, Cuba; (2)to relinquish control of Guantanamo Bay to the Republic of Cuba; or
(3)to implement a material modification to the Treaty Between the United States of America and Cuba signed at Washington, DC, on May 29, 1934, that constructively closes United States Naval Station, Guantanamo Bay.  